Citation Nr: 1625401	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-19 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asbestos-related pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Jonathan K. Chang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2015, the Board remanded the claim in order to schedule to Veteran for a videoconference hearing.  In an April 2016 letter, however, the Veteran's representative indicated that such hearing was never scheduled and that the Veteran requested to have a hearing at the Board's Central Office in Washington, D.C., instead.  Accordingly, in June 2016, the Veteran testified at a Board hearing conducted at the Board's Central Office before the undersigned Veterans Law Judge.

Subsequent to a May 2013 statement of the case, the Veteran submitted additional evidence, for which he waived review by the RO at the June 2016 Board hearing.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's asbestosis-related pulmonary fibrosis is due to in-service asbestos exposure.



CONCLUSION OF LAW

The criteria for service connection for asbestosis-related pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, VA's Adjudication Procedures Manual provides guidelines.  The provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation and shipyard workers and in carpentry and construction among others.  It is well known that during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite because these varieties of asbestos were used extensively in military ship construction.  VBA Manual M21, IV.ii.2.C.2.

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to a veteran.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  Id.

The Veteran's service personnel records show that he served as an airman/airman recruit in the U.S. Navy, to include service on the U.S.S. Forrestal.  In a July 2010 statement, he asserted that his duties on such ship included cleaning asbestos-wrapped pipes.  Although the Veteran's service records do not expressly show that he was exposed to asbestos during military service the U.S.S. Forrestal was a ship constructed shortly after World War II.  As noted previously, varieties of asbestos were used extensively in military ship construction during World War II.  The Veteran has credibly reported he had in-service exposure to asbestos aboard such ship.  In view of this evidence, the Board finds that the Veteran was exposed to asbestos during his active military service.

The Veteran's service treatment records are negative for respiratory problems except for a January 1964 record of treatment for cold with cough productive of green phlegm.  The Veteran's separation examination revealed normal results, to include normal lungs and chest. 

After service, an April 2010 private treatment records from Dr. R.C., a Board-certified pulmonologist and associate professor of medicine, show that the Veteran had a diagnosis of idiopathic pulmonary fibrosis.

At an October 2010 VA examination, the examiner also reported that the Veteran had a diagnosis of idiopathic pulmonary fibrosis.  Regarding the relation of such condition to in-service asbestos exposure, the examiner stated, "I cannot resolve this issue without resorting to mere speculation."

An October 2011 letter from Dr. F.-J., the medical director of a private occupational and environmental medicine clinic and assistant professor of environmental medicine, recounts the Veteran's relevant history concerning his pulmonary fibrosis and provides a positive nexus opinion regarding such condition and in-service asbestos exposure.  Dr. F.-J. indicated that the Veteran has a 4 to 8 pack year smoking history, no reported asbestos exposure except during his service on the U.S.S. Forrestal, and no family history of respiratory disease.  After providing a detailed explanation of pulmonary fibrosis in relation to the Veteran's specific history and risk factors associated with such condition, Dr. F.-J. opined that the Veteran's interstitial pulmonary fibrosis is, at least in part, due to his in-service asbestos exposure on the U.S.S. Forrestal.

A June 2016 letter from Dr. R.C. also provides a positive nexus opinion concerning the Veteran's instant claim.  Dr. R.C. states that the Veteran's "pulmonary fibrosis is more consistent with asbestosis (pulmonary fibrosis caused by asbestos exposure) than idiopathic pulmonary fibrosis (pulmonary fibrosis of unknown or uncertain origins)."  In support of such conclusion, Dr. R.C. details some of the Veteran's pulmonary function tests (PFTs) and references her previous letters from August 2011 and May 2015, which explain the Veteran's pulmonary fibrosis.

Although the Veteran apparently did not seek treatment for respiratory complaints for many years after his separation from military service, this delay in seeking treatment or receiving a diagnosis for a respiratory condition is not inconsistent with the latent period for asbestosis.  As noted previously, the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  

Given the evidence of in-service exposure to asbestos and the current disability of pulmonary fibrosis, the claim turns on the nexus element particularly whether there is relationship to the asbestos exposure compared to a possible intercurrent cause of tobacco use.  Here, the Board finds that the positive nexus opinions from the private physician are persuasive and have great probative value, especially in light of the VA examiner's uncertain conclusion that would require speculation.  The private doctors are shown to have sufficient expertise in this medical area and provided a comprehensive rationale for the opinions.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has asbestos-related pulmonary fibrosis that is related to in-service asbestos exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for asbestosis-related pulmonary fibrosis is warranted.  

Finally, the Board acknowledges that, at the June 2016 Board hearing, the Veteran's representative asserts that the Board should assign a disability rating for the Veteran's asbestos-related pulmonary fibrosis in the case that service connection for such disability is granted.  Without commenting on their validity, the Veteran's representative submitted proposed ratings for the Veteran's asbestos-related pulmonary fibrosis, supported by succinct explanations, pursuant to 38 C.F.R. § 4.97 Diagnostic Code 6833 (2015).  See June 2016 brief at 8-9.

While the Board grants service connection for the Veteran's asbestos-related pulmonary fibrosis by the instant decision, it would be inconsistent with VA's compensation-system framework for the Board to provide a specific rating for such disability because the issue on appeal concerns entitlement to service connection and not the rating for the disability (or the effective date).  The Board does not have jurisdiction to assign a rating as the RO has not issued a decision on the matter of the disability rating that would be subject to one review on appeal.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board finds that this bedrock due process right to one review on appeal is not waivable.

After the Veteran's award of service connection is implemented by rating action by the RO, he will have an opportunity to appeal the downstream issue of the assigned rating within the proper construct of the appeals process.  See generally 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).


ORDER

Service connection for asbestos-related pulmonary fibrosis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


